BARRY, Judge,
concurring.
I feel the mere expectation or hope of inheritance (which we all have) is insufficient to constitute a “compelling reason” to violate this sealed adoption record.
Massey v. Parker, 369 So.2d 1310 (La.1979), based on the unsupported allegation of possible inheritance, created the opening for intrusion into the heretofore sanctity of adoption proceedings. See Prentice v. Parker, 376 So.2d 568 (La.App. 4th Cir.1979).
As noted by the majority here, we are compelled to follow Massey.
AMENDMENT TO JUDGMENT
PER CURIAM.
La.R.S. 40:31 exempts the appellee from payment of court costs. Accordingly, we amend our previous decree and order each party to bear its own costs until the final disposition of this matter.